DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 on line 2 it is unclear what element is secured to the mount.  In claim 8 and 20 the word “approximately” is indefinite as to its metes and bounds as the instant specification does not disclose any standard for determining the metes and bounds of the word “approximately”. Claims 2-7, 9 and 10 are indefinite solely because they depend directly or indirectly from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,8,11,12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. in U.S. Patent Application Publication No. 2017/0282267 in view of GB 1,094,024, published December 1967, Metzner in U.S. Patent Application Publication No. 2013/0319974 and Wei et al. in U.S. Patent No. 6,373,018 .   Gao et al. has an electrode (carriage 11 is considered to be an electrode) that is rotatable (via spindle 15 and a motor (unidentified) as disclosed in paragraph 23). Gao et al. further discloses first electrodes (12) that are spaced apart from each other.  Gao et al.  does not disclose a mount configured to secure about a surface to be machined and Gao et al. does not disclose electrode bodies configured to rotate about a vertical axis internal to a corresponding electrode body.  GB discloses an assembly (see the figure) for electrical discharge machining a mount (elements 12, 13) configured to secure about a surface to be machined GB discloses an electrode (element 8) that is not rotated, nor are there a plurality of electrode bodies, and wherein each of the electrode bodies is configured to rotate about a vertical axis.  GB 1,094,024 teaches a mount (elements 12,13) configured to secure an assembly for electric discharge machining (see figure) with the easily apparent advantage of machining in situ, rather than placing the workpiece in a tank.  Metzner, a teaching reference, teaches that rotating an electrode has the advantage of removing material evenly and to deflect the electrode in a desired manner (see paragraph 41).  Wei et al. teach rotating a plurality of electrodes about a vertical  
Claims 3,13 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. in view of GB 1,094,024, Metzner, and Wei et al. as applied to claims 2 and 11 above, and further in view of Constance et al. in U.S. Patent Application Publication No. 3,629,540. Constance et al. teach using a planetary gear (unidentified) and a sun gear (unidentified) to rotate an electrode (see column 2, lines 1-16).  It would have been obvious to adapt Gao et al. in view of GB 1,094,024, Metzner, Wei et al. and Constance et al. to provide this as a functionally equivalent method of rotating electrode(s).
Claims 4,5,6,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. in view of GB 1,094,024, Metzner, and Wei et al. as applied to claims 2 and 11 above, and further in view of Inoue in U.S. Patent No. 4,441,004.    Inoue teaches via shaft (element 227, analogous to spindle 15 in .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. in view of GB 1,094,024, Metzner, and Wei et al. and Inoue(004) as applied to claim 6 above, and further in view of Constance et al. in U.S. Patent Application Publication No. 3,629,540. Constance et al. teach using a planetary gear (unidentified) and a sun gear (unidentified) to rotate an electrode (see column 2, lines 1-16).  It would have been obvious to adapt Gao et al. in view of GB 1,094,024, Metzner, Wei et al., Inoue (004) and Constance et al. to provide this as a functionally equivalent method of rotating electrode(s).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. in view of GB 1,094,024, Metzner, and Wei et al. as applied to claim 1 above, and further in view of  Wilkinson et al. in U.S. Patent No. 4,159,407 and Lundquist et al. in U.S. Patent No. 5,243,167. Wilkinson et al. teach a step motor (element 46) to move an electrode (element 43) vertically (see column 6, lines 19-30). Lundquist et al. teach a shaft (element 146) that is driven by step motor (149) for rotating tubular members (element 103) (see column 5, lines 39-44).  It would have been obvious to adapt Gao et al. in view of GB 1,094,024, Metzner, .
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Connolly et al. in U.S. Patent No. 5,425,341 has a stepper motor (element 68) and a ball and socket connection (element 70) (see column 5, lines 22-27) to provide rotation for a cam.  Inoue in U.S. Patent No. 4,441,004 has a motor (element 222) driving a shaft (see column 8, lines 1-6). Pfau in U.S. Patent No. 3,125,664 discloses rotating an electrode so that wear of the electrode is distributed over its entire surface.  Derehag et al. in U.S. Patent No. 6,797,912 discloses spark erosion electrodes (6) that can be rotated around by rotating a machine attachment (element 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761